EXHIBIT 99.2 MSPA – Summary of Patented Claims Claim Name Mineral Survey Township Range Parcel No. 6-14 1 Katie No. 1 MS2651 T8N R44E 2 Keystone MS2692 T8N R44E 3 Red Boy MS2693 T8N R44E 4 Silver Pick, as modified MS25287 T8N R44E 5 Whoopee Fraction MS2694 T8N R44E Parcel No. 6-15 6 Annie Laurie MS2874 T8N R44E 7 Dexter No. 7 MS2602 T8N R44E 8 Dexter No. 8 MS2602 T8N R44E 9 Earl MS2544 T8N R44E 10 Eva MS3667 T8N R44E 11 Flying Cloud MS3667 T8N R44E 12 Snowman MS3667 T8N R44E 13 Snow Drift MS2764 T8N R44E 14 Union No. 2 MS2552 T8N R44E 15 Union No. 3 MS2553 T8N R44E 16 Union No. 4 MS2554 T8N R44E 17 Union No. 5, as modified MS2555 T8N R44E 18 Uno MS2695 T8N R44E Parcel No. 6-16 19 Ivanhoe MS2773 T8N R44E 20 Morning Glory MS4073 T8N R44E 21 Muleskinner MS2882 T8N R44E 22 Pine Nut No. 2 MS4073 T8N R44E 23 Union MS2625 T8N R44E 24 Union No. 1 MS2625 T8N R44E 25 White Cap MS2579 T8N R44E 26 White Cap No. 1 MS2579 T8N R44E 27 White Cap Extension MS4335 T8N R44E 28 White Cap Ext. No. 1 MS4335 T8N R44E MSPA – Summary of White Caps Claims (Unpatented) Claim Name Mineral Survey Royalty Township Range Claimant 1 WC No 6 NMC712130 0% T8N R41E Calais Resources NV 2 WC No 8 NMC712131 0% T8N R41E Calais Resources NV 3 WC No 10 NMC712132 0% T8N R41E Calais Resources NV 4 WC No 12 NMC712133 0% T8N R41E Calais Resources NV 5 WC No 21 NMC712134 0% T8N R41E Calais Resources NV 6 WC No 22 NMC712135 0% T8N R41E Calais Resources NV 7 WC No 23 NMC712136 0% T8N R41E Calais Resources NV 8 WC No 24 NMC712137 0% T8N R41E Calais Resources NV 9 WC No 25 NMC712138 0% T8N R41E Calais Resources NV 10 WC No 26 NMC712139 0% T8N R41E Calais Resources NV 11 WC No 27 NMC712140 0% T8N R41E Calais Resources NV 12 WC No 28 NMC712141 0% T8N R41E Calais Resources NV 13 WC No 29 NMC712142 0% T8N R41E Calais Resources NV 14 WC No 30 NMC712143 0% T8N R41E Calais Resources NV 15 WC No 31 NMC712144 0% T8N R41E Calais Resources NV 16 WC No 32 NMC712145 0% T8N R41E Calais Resources NV 17 WC No 33 NMC712146 0% T8N R41E Calais Resources NV 18 WC No 34 NMC712147 0% T8N R41E Calais Resources NV 19 WC No 35 NMC712148 0% T8N R41E Calais Resources NV 20 WC No 98 NMC712149 0% T8N R41E Calais Resources NV 21 WC No 100 NMC712150 0% T8N R41E Calais Resources NV 22 WC No 102 NMC712151 0% T8N R41E Calais Resources NV 23 WC No 145 NMC712152 0% T8N R41E Calais Resources NV 24 SM #1 NMC712153 0% T8N R41E Calais Resources NV 25 SM #2 NMC712154 0% T8N R41E Calais Resources NV 26 SM #3 NMC712155 0% T8N R41E Calais Resources NV 27 SM #4 NMC712156 0% T8N R41E Calais Resources NV 28 SM #5 NMC712157 0% T8N R41E Calais Resources NV 29 SM #6 NMC712158 0% T8N R41E Calais Resources NV 30 SM #7 NMC712159 0% T8N R41E Calais Resources NV 31 SM #8 NMC712160 0% T8N R41E Calais Resources NV 32 SM #9 NMC712161 0% T8N R41E Calais Resources NV 33 SM #10 NMC712162 0% T8N R41E Calais Resources NV 34 SM #12 NMC712163 0% T8N R41E Calais Resources NV 35 SM #14 NMC712164 0% T8N R41E Calais Resources NV 36 SM #16 NMC712165 0% T8N R41E Calais Resources NV 37 SM #18 NMC712166 0% T8N R41E Calais Resources NV 38 SM #21 NMC712167 0% T8N R41E Calais Resources NV 39 SM #23 NMC712168 0% T8N R41E Calais Resources NV 40 SM #25 NMC712169 0% T8N R41E Calais Resources NV 41 Little Joe Fraction No. 11 NMC712170 0% T8N R41E Calais Resources NV 42 Little Joe Fraction No. 22 NMC712171 0% T8N R41E Calais Resources NV MSPA – Summary of Argus Unpatented Claims Claim Name Mineral Survey Royalty Township Range Claimant 1 Little Joe #1 NMC93115 2% T8N R44E Calais Resources NV 2 Little Joe #2 NMC93116 2% T8N R44E Calais Resources NV 3 Little Joe #3 NMC93117 2% T8N R44E Calais Resources NV 4 Little Joe #4 NMC93118 2% T8N R44E Calais Resources NV 5 Little Joe #5 NMC93119 2% T8N R44E Calais Resources NV 6 Little Joe #6 NMC93120 2% T8N R44E Calais Resources NV 7 Little Joe #7 NMC93121 2% T8N R44E Calais Resources NV 8 Little Joe #8 NMC93122 2% T8N R44E Calais Resources NV 9 Little Joe #9 NMC93123 2% T8N R44E Calais Resources NV 10 Little Joe #10 NMC93124 2% T8N R44E Calais Resources NV 11 Little Joe #11 NMC93125 2% T8N R44E Calais Resources NV 12 Little Joe #12 NMC93126 2% T8N R44E Calais Resources NV 13 Little Joe #13 NMC93127 2% T8N R44E Calais Resources NV 14 Little Joe #14 NMC93128 2% T8N R44E Calais Resources NV 15 Little Joe #15 NMC93129 2% T8N R44E Calais Resources NV 16 Little Joe #16 NMC93130 2% T8N R44E Calais Resources NV 17 Little Joe #17 NMC93131 2% T8N R44E Calais Resources NV 18 Little Joe #18 NMC93132 2% T8N R44E Calais Resources NV 19 Little Joe Fraction #19 NMC93133 2% T8N R44E Calais Resources NV 20 Little Joe Fraction #20 NMC93134 2% T8N R44E Calais Resources NV 21 Little Joe Fraction #21 NMC93135 2% T8N R44E Calais Resources NV 22 Mable A NMC93107 2% T8N R44E Calais Resources NV 23 Lillie Fraction NMC93108 2% T8N R44E Calais Resources NV 24 Little Johnnie Fraction NMC93109 2% T8N R44E Calais Resources NV 25 Pandora Fraction NMC93110 2% T8N R44E Calais Resources NV 26 Turtle Dove Fraction NMC93111 2% T8N R44E Calais Resources NV 27 Combination NMC93112 2% T8N R44E Calais Resources NV 28 Granny Fraction NMC93113 2% T8N R44E Calais Resources NV 29 Yellow Horse Fraction NMC93114 2% T8N R44E Calais Resources NV MSPA – Summary of Surviving Selig Claims (Unpatented) Claim Name Mineral Survey Royalty Township Range Claimant 1 WC # 2 NMC260866 2% T8N R44E Calais Resources NV 2 WC # 4 NMC260868 2% T8N R44E Calais Resources NV 3 WC # 13 NMC443689 2% T8N R44E Calais Resources NV 4 WC # 14 NMC443690 2% T8N R44E Calais Resources NV 5 WC # 15 NMC260879 2% T8N R44E Calais Resources NV 6 WC # 16 NMC443691 2% T8N R44E Calais Resources NV 7 WC # 17 NMC260881 2% T8N R44E Calais Resources NV 8 WC # 18 NMC443692 2% T8N R44E Calais Resources NV 9 WC # 19 NMC260883 2% T8N R44E Calais Resources NV 10 WC # 20 NMC443693 2% T8N R44E Calais Resources NV 11 WC # 36 NMC260900 2% T8N R44E Calais Resources NV 12 WC # 37 NMC260901 2% T8N R44E Calais Resources NV 13 WC # 38 NMC260902 2% T7 & 8N R44E Calais Resources NV 14 WC # 39 NMC260903 2% T8N R44E Calais Resources NV 15 WC # 40 NMC260904 2% T7 & 8N R44E Calais Resources NV 16 WC # 41 NMC260905 2% T8N R44E Calais Resources NV 17 WC # 42 NMC260906 2% T7 & 8N R44E Calais Resources NV 18 WC # 43 NMC260907 2% T8N R44E Calais Resources NV 19 WC # 44 NMC260908 2% T7 & 8N R44E Calais Resources NV 20 WC # 46 NMC260910 2% T7 & 8N R44E Calais Resources NV 21 WC # 69 NMC443718 2% T8N R44E Calais Resources NV 22 WC # 70 NMC443719 2% T8N R44E Calais Resources NV 23 WC # 71 NMC443720 2% T8N R44E Calais Resources NV 24 WC # 73 NMC443722 2% T8N R44E Calais Resources NV 25 WC # 75 NMC443724 2% T8N R44E Calais Resources NV 26 WC # 77 NMC443726 2% T8N R44E Calais Resources NV 27 WC # 97 NMC260961 2% T8N R44E Calais Resources NV 28 WC # 99 NMC260963 2% T8N R44E Calais Resources NV 29 WC # 101 NMC260965 2% T8N R44E Calais Resources NV 30 WC # 103 NMC260967 2% T8N R44E Calais Resources NV 31 WC # 104 NMC443749 2% T8N R44E Calais Resources NV 32 WC # 105 NMC260969 2% T8N R44E Calais Resources NV 33 WC # 106 NMC443750 2% T8N R44E Calais Resources NV 34 WC # 107 NMC260971 2% T8N R44E Calais Resources NV 35 WC # 108 NMC443751 2% T8N R44E Calais Resources NV 36 WC # 109 NMC260973 2% T8N R44E Calais Resources NV 37 WC # 110 NMC443752 2% T8N R44E Calais Resources NV 38 WC # 111 NMC260975 2% T8N R44E Calais Resources NV 39 WC # 112 NMC443753 2% T8N R44E Calais Resources NV 40 WC # 113 NMC260977 2% T8N R44E Calais Resources NV 41 WC # 114 NMC260978 2% T8N R44E Argus Resources Inc. 42 WC # 115 NMC260979 2% T8N R44E Argus Resources Inc. 43 WC # 116 NMC260980 2% T8N R44E Argus Resources Inc. 44 WC # 117 NMC260981 2% T8N R44E Argus Resources Inc. 45 WC # 126 NMC260990 2% T8N R44E Calais Resources NV 46 WC # 128 NMC260992 2% T8N R44E Calais Resources NV 47 WC # 130 NMC260994 2% T8N R44E Calais Resources NV 48 WC # 132 NMC260996 2% T8N R44E Calais Resources NV 49 WC # 134 NMC260998 2% T8N R44E Calais Resources NV 50 WC # 136 NMC261000 2% T8N R44E Calais Resources NV 51 WC # 140 NMC261004 2% T8N R44E Calais Resources NV 52 WC # 141 NMC261005 2% T8N R44E Calais Resources NV 53 WC # 142 NMC261006 2% T8N R44E Calais Resources NV 54 WC # 143 NMC261007 2% T8N R44E Calais Resources NV 55 Boggie Lode NMC569966 2% T8N R44E Calais Resources NV 56 Granny Lode Fraction NMC594683 2% T8N R44E Calais Resources NV MNPA – Summary of Wild Horse Claims (Unpatented) Claim Name Mineral Survey Royalty Township Range Claimant 1 Wild Horse 1 NMC 866234 0% T9N R43E Calais Resources CO 2 Wild Horse 2 NMC 866235 0% T9N R43E Calais Resources CO 3 Wild Horse 3 NMC 866236 0% T9N R43E Calais Resources CO 4 Wild Horse 4 NMC 866237 0% T9N R43E Calais Resources CO 5 Wild Horse 5 NMC 866238 0% T9N R43 & 44E Calais Resources CO 6 Wild Horse 6 NMC 866239 0% T9N R43E Calais Resources CO 7 Wild Horse 7 NMC 866240 0% T9N R43E Calais Resources CO 8 Wild Horse 8 NMC 866241 0% T9N R43E Calais Resources CO 9 Wild Horse 9 NMC 866242 0% T9N R43 & 44E Calais Resources CO 10 Wild Horse 10 NMC 866243 0% T9N R43 & 44E Calais Resources CO 11 Wild Horse 12 NMC 866244 0% T9N R43 & 44E Calais Resources CO 12 Wild Horse 13 NMC 866245 0% T9N R43 & 44E Calais Resources CO 13 Wild Horse 14 NMC 866246 0% T9N R44E Calais Resources CO 14 Wild Horse 15 NMC 866247 0% T9N R44E Calais Resources CO 15 Wild Horse 16 NMC 866248 0% T9N R44E Calais Resources CO 16 Wild Horse 17 NMC 866249 0% T9N R43 & 44E Calais Resources CO 17 Wild Horse 18 NMC 866250 0% T9N R44E Calais Resources CO 18 Wild Horse 19 NMC 866251 0% T9N R44E Calais Resources CO 19 Wild Horse 20 NMC 866252 0% T9N R44E Calais Resources CO 20 Wild Horse 21 NMC 866253 0% T9N R44E Calais Resources CO 21 Wild Horse 22 NMC 866254 0% T9N R44E Calais Resources CO 22 Wild Horse 23 NMC 866255 0% T9N R44E Calais Resources CO 23 Wild Horse 24 NMC 866256 0% T9N R44E Calais Resources CO 24 Wild Horse 25 NMC 866257 0% T8 & 9N R44E Calais Resources CO 25 Wild Horse 26 NMC 866258 0% T9N R44E Calais Resources CO 26 Wild Horse 27 NMC 866259 0% T8 & 9N R44E Calais Resources CO 27 Wild Horse 28 NMC 866260 0% T8 & 9N R44E Calais Resources CO 28 Wild Horse 29 NMC 866261 0% T8 & 9N R44E Calais Resources CO 29 Wild Horse 30 NMC 866262 0% T8 & 9N R44E Calais Resources CO 30 Wild Horse 31 NMC 866263 0% T8N R44E Calais Resources CO 31 Wild Horse 32 NMC 866264 0% T8N R44E Calais Resources CO 32 Wild Horse 33 NMC 866265 0% T8N R44E Calais Resources CO 33 Wild Horse 34 NMC 866266 0% T8N R44E Calais Resources CO 34 Wild Horse 35 NMC 866267 0% T8N R44E Calais Resources CO 35 Wild Horse 36 NMC 866268 0% T8N R44E Calais Resources CO 36 Wild Horse 37 NMC 866269 0% T8N R44E Calais Resources CO 37 Wild Horse 38 NMC 866270 0% T8N R44E Calais Resources CO 38 Wild Horse 39 NMC 866271 0% T8N R44E Calais Resources CO 39 Wild Horse 40 NMC 866272 0% T8N R44E Calais Resources CO 40 Wild Horse 41 NMC 866273 0% T8N R44E Calais Resources CO 41 Wild Horse 42 NMC 866274 0% T8N R44E Calais Resources CO 42 Wild Horse 43 NMC 866275 0% T8N R44E Calais Resources CO 43 Wild Horse 44 NMC 866276 0% T8N R44E Calais Resources CO 44 Wild Horse 45 NMC 866277 0% T8N R44E Calais Resources CO 45 Wild Horse 46 NMC 866278 0% T8N R44E Calais Resources CO 46 Wild Horse 47 NMC 866279 0% T8N R44E Calais Resources CO 47 Wild Horse 48 NMC 866280 0% T8N R44E Calais Resources CO 48 Wild Horse 49 NMC 866281 0% T8N R44E Calais Resources CO 49 Wild Horse 50 NMC 866282 0% T8N R44E Calais Resources CO 50 Wild Horse 51 NMC 866283 0% T8N R44E Calais Resources CO 51 Wild Horse 52 NMC 866284 0% T8N R44E Calais Resources CO 52 Wild Horse 53 NMC 866285 0% T8N R44E Calais Resources CO 53 Wild Horse 54 NMC 866286 0% T8N R44E Calais Resources CO 54 Wild Horse 55 NMC 866287 0% T8N R44E Calais Resources CO 55 Wild Horse 56 NMC 866288 0% T8N R44E Calais Resources CO 56 Wild Horse 57 NMC 866289 0% T8N R44E Calais Resources CO
